internal_revenue_service department of the treasury washington dc person to contact telephone number reter reply to cc dom fi p plr-100007-99 date may legend county company manager bonds date date date o i b dear n this letter is in reply to your request for a ruling that investment fees paid_by the county to the company and the manager are direct administrative costs which if reasonable may be treated as qualified administrative costs within the meaning of sec_1_148-5 i of the income_tax regulations facts and representations you make the following factual representations the company and the manager have entered into an agreement pursuant to which the manager provides investment management services and the company markets those services 2y plr-100007-99 on date the county advertised for a statement of qualifications from firms interested in serving as investment manager for the county's funds with the goal of increasing investment_yield by actively trading the county's portfolio on date the county entered into a contract with the manager to provide investment services to the county contract the manager has full discretion and authority in accordance with the county's investment guidelines to make all investment decisions with respect to certain of the county's funds without obtaining prior approval and to buy sell or otherwise trade eligible securities under the with respect to the services provided the company conducts from this review the county and the company determine daily analysis of the county's cashflow sources and uses and determines which of the county's investments are scheduled to mature the assets available for investment on that day the company then contact the manager to review the assets available for investment and update the future cashflow requirements of the county the company uses this information to select investments meeting the investment guidelines of the county that will maximize the county's return while allowing the county to meet its cashflow requirements all of the security trades executed by the manager are made through third party institutional traders unrelated to the company and the manager verifies that the trades have been executed and settled and notifies the county of the same the manager with the assistance of later in the day the company the county and for these services the company and manager receive a fee the investment advisory fee based on the average asset balance under management inclusive containing a component for investment advice and a component for executing transactions fees or sales charges are paid_by the county to execute a specific trade rebate tracking and reporting services for the county neither the company nor the manager performs the investment advisory fee is all- no additional transaction as of date the company and the manager were managing approximately dollar_figurea of county funds sb are the proceeds of tax-exempt_bonds including the bonds the company is a holder of the bonds of this amount approximately law_ and analysis sec_103 of the internal_revenue_code excludes from gross_income interest on any state_or_local_bond sec_103 however the exclusion does not apply to any arbitrage_bond under olen plr-100007-99 sec_148 defines the term arbitrage_bond as any bond issued as part of an issue any portion of the proceeds of which are reasonably expected at the time of issuance of the bonds to be used directly or indirectly investments or indirectly to acquire higher_yielding_investments to replace funds that were used directly or to acquire higher yielding sec_148 defines the term higher_yielding_investments as any investment_property which produces a yield over the term of the issue which is materially higher than the yield on the issue sec_1_148-5 provides in general rules for computing the yield and value of investments allocated to an issue for various purposes under part that sec_1_148-5 provides in the yield on an investment allocated to an issue is the discount rate that when used in computing the present_value as of the date the investment is first allocated to the issue of all unconditionally payable receipts from the investment produces an amount equal to the present_value of all unconditionally payable payments for this purpose payments means for the investment amounts to be actually or constructively paid to acquire the investment and receipts means amounts to be actually or constructively received from the investment such as earnings and return of principal sec_1_148-5 provides that except as otherwise provided an allocation of gross_proceeds of an issue to a payment or receipt on an investment is not adjusted to take into account any costs or expenses paid directly or indirectly to purchase carry sell or retire the investment administrative costs administrative costs generally do not increase the payments for or reduce the receipts from investments thus these sec_1_148-5 i provides that thus qualified administrative costs or decrease the receipts in determining payments and receipts on nonpurpose_investments qualified administrative costs are taken inte account increase the payments for from the investments are reasonable direct administrative costs other than carrying costs such as separately_stated brokerage or selling commissions but not legal and accounting fees recordkeeping custody and similar costs overhead costs and similar indirect_costs of the issuer qualified administrative costs general plr-100007-99 such as employee salaries and office expenses and costs associated with computing the rebate amount under sec_148 are not qualified administrative costs general administrative costs are not reasonable unless they are comparable to administrative costs that would be charged for the same investment or a reasonably comparable investment if acquired with a source of funds other than gross_proceeds of tax-exempt_bonds in it is useful to review the relevant history of sec_1 on date regulations the regulations e under sec_148 were published in proposed and temporary form the principal objective of the regulations was to present the detailed computational rules for calculating rebate regulations provided that the price paid for an investment shall not be increased by brokerage commissions administrative expenses or similar expenses in date proposed_regulations were issued that the preamble to these regulations stated that permitted direct administrative costs to be taken into account for determining payments and receipts on investments held by commingled funds the exception was included to simplify commingled fund accounting by permitting commingled funds to pass through net_income to investors without grossing up' income to reflect direct qualified administrative costs of the commingled fund administrative costs were defined to include audit safekeeping custody brokerage recordkeeping and similar costs in date final regulations the regulations were these regulations responded to comments received on the administrative costs were defined in the issued proposed_regulations by providing that all reasonable_administrative_costs for investments in regulated_investment_companies and certain commingled funds could be taken into account regulations as including costs paid_by or on behalf of an issuer for brokerage or selling commissions legal and accounting fees investment advisory fees recordkeeping safekeeping custody and similar costs and expenses of a fund requirement in the regulations that the costs be direct to be taken into account there was no in date proposed_regulations were issued to consolidate and simplify the existing arbitrage and rebate requlations administrative costs could be taken into account in computing yield and rebate for all nonpurpose_investments examples of direct administrative costs was provided these regulations provided that reasonable direct no list of the current regulations provide one rule for investments in regulated_investment_companies and certain commingled funds and another rule for other nonpurpose_investments for regulated plr-100007-99 investment companies and certain commingled funds all reasonable_administrative_costs even if indirect are taken into account for other nonpurpose_investments only reasonable direct administrative costs are taken into account current regulations provide examples of those costs that can be qualified administrative costs and those that cannot as noted above the based on this history it can be concluded that the regulations were drafted in part to acknowledge the accounting problems raised by requiring a breakdown of administrative costs associated with regulated_investment_companies and certain commingled funds similar accounting problem for other nonpurpose_investments other nonpurpose_investments the current regulations mandate that administrative costs be broken down a brokerage fee and an impermissible fee such as an accounting fee the brokerage fee is not permitted to be taken into account unless it the regulations however do not acknowledge a for if a fee includes both is separately_stated the regulatory history also supports the conclusion that the the current regulations provide a more limited current regulations permit only a very narrow category of costs to be taken into account for nonpurpose_investments that are not investments in a regulated_investment_company or certain commingled funds list of direct costs that can be taken into account than was provided in the date proposed regulation the prior regulations the current regulations provide that brokerage and selling commissions or similar costs must be separately_stated connected to the buying and selling of investments are permitted costs we conclude that only costs that are directly also unlike in the instant case the investments are not investments in a regulated_investment_company or a commingled fund accordingly the investment advisory fee may be taken into account only if brokerage or selling commission a cost such as a separately_stated it is the taxpayer argues that the investment advisory fee is similar to a brokerage and selling commission investment advice is inherent in most brokerage commissions and that it would be impossible to determine how much of the brokerage commission is associated with investment advice case does not require us to decide whether an issuer can never take investment advice into account as part of a separately_stated brokerage commission it argues that this here the contract provides the manager with broad portfolio management responsibilities analysis of the county's cashflow sources and uses and the investments scheduled to mature assets available for investment and the county's future cashflow requirements the manager and company select investments that after reviewing the county's the company conducts a daily o plr-100007 -99 meet the investment guidelines of the county trades are executed through traders unrelated to the company and the investment advisory fee the county pays is all- the manager inclusive all security we conclude that while the investment advisory fee includes brokerage and selling commissions it also includes fees that are the fee compensates the not permitted to be taken into account manager and company for very broad investment management services more in the nature of portfolio management these services may be associated with the purchase or sale of investments they are not directly connected to the buying and selling of investments while conclusion based on the foregoing analysis we conclude that the investment advisory fee paid_by the county to the company and the manager for their investment management services is not a direct administrative cost which may be treated as administrative cost within the meaning of i sec_1_148-5 a qualified except as specifically ruled above no opinion is expressed concerning this transaction under any provision of the code or specifically no opinion is expressed regulations thereunder concerning whether interest on the bonds is excludable from gross_income under sec_103 this ruling letter is addressed only to the taxpayer who sec_6110 provides that it may not be requested it used or cited as precedent enclosure copy for sec_6110 purposes sincerely yours assistant chief_counsel financial institutions products by rebecca l harrigal chief branch rly
